Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher W. Brown on 09 September 2021.
The application has been amended as follows: Claim 7 has been incorporated into Claim 1 and accordingly Claim 7 has been cancelled. The full claim set as amended is recited below.

(Currently Amended) An electricity storage device comprising: 
a positive electrode containing a positive electrode active material;
a negative electrode containing a negative electrode active material; and 
an electrolyte layer that includes an organic crystal layer including a layered structure and an organic solvent in the organic crystal layer, the electrolyte layer being interposed between and in direct contact with each of the positive electrode and the negative electrode to conduct alkali metal ions, the layered structure including an organic backbone layer containing an aromatic dicarboxylic acid anion having an aromatic ring structure, wherein the aromatic dicarboxylic acid anion having an aromatic ring has at least one of a non-fused polycyclic structure in which two or more aromatic rings are linked together and a fused polycyclic structure in which two or more aromatic rings are fused together and an alkali metal element 
wherein at least one of the positive electrode and the negative electrode adsorbs and desorbs the ions to store and release electric charge, and
wherein the layered structure has a structure represented by at least one of formulae (1) to (3):

    PNG
    media_image1.png
    526
    271
    media_image1.png
    Greyscale

wherein a represents an integer of 2 to 5, b represents an integer of 0 to 3, these aromatic compounds may have a substituent or a heteroatom in the molecular structure thereof, and A represents an alkali metal
(Original) The electricity storage device according to Claim 1, wherein at least one of the positive electrode active material and the negative electrode active material is a carbon material having a specific surface area of 100 m2/g or more.
(Original) The electricity storage device according to Claim 1, wherein an imaginary component C" of a capacitance component at 20°C of the electrolyte is maximized in a frequency band ranging from 1 kHz to 10 kHz.
(Original) The electricity storage device according to Claim 1, wherein the organic solvent has a dielectric constant of 10 or more.
(Original) The electricity storage device according to Claim 1, wherein the organic solvent is at least one of dimethyl sulfoxide, dimethylformamide, and propylene carbonate.
(Original) The electricity storage device according to Claim 1, wherein the organic solvent contains no supporting electrolytes.
(Cancelled)
(Original) The electricity storage device according to Claim 1, wherein the alkali metal element layer of the layered structure contains at least one of lithium, sodium, and potassium.
(Original) The electricity storage device according to Claim 1, wherein the organic crystal layer is at least one of a self-supporting film and a self-supporting plate-like body.
(Original) The electricity storage device according to Claim 1, wherein the organic crystal layer is packed with the layered structure at a volume ratio of 0.8 or more.
(Previously Presented) The electricity storage device according to Claim 1, wherein the layered structure absorbs the alkali metal only into the alkali metal element layer.
(Previously Presented) The electricity storage device according to Claim 1, wherein the negative electrode active material has an operating voltage higher than an operating voltage of the layered structure contained in the electrolyte.
(Original) The electricity storage device according to Claim 1, comprising: a plurality of bipolar electrodes each including a current collector having, on one surface thereof, a positive electrode mixture layer containing the positive electrode active material and, on the other surface thereof, a negative electrode mixture layer containing the negative electrode active material, the current collector undergoing an alloying reaction with the alkali metal at a potential lower than an oxidation-reduction potential of the negative electrode active material; and the electrolyte interposed between the positive electrode mixture layer and the negative electrode mixture layer on an adjacent current collector, wherein the plurality of bipolar electrodes are stacked on top of each other with the electrolyte interposed therebetween.
(Original) The electricity storage device according to Claim 13, wherein the current collector is made of a metal containing aluminum.
(Previously Presented) The electricity storage device according to Claim 1, wherein the negative electrode includes a negative electrode active material that provides a negative electrode having a potential of more than 1.0 V versus a lithium reference.
(Previously Presented) The electricity storage device according to Claim 1, wherein the electrolyte layer is comprised of an insulating substance.
(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Ogihara (US 2013/0280604 A1) and Masayuki (JP 2008308421 A), both of record, but they do not teach a layered solid electrolyte including the claimed insulating layered structure of at least one of formulae (1) to (3) interposed between a positive electrode and a negative electrode as required by instant Claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723